IN 'I`HE SUI’ERI()`R COURT OF THE STATE OF I)ELAWARE

ALICIA F. SCA"I`ASTI,
AppelIant-Def`endant B@]OW,
Case I`D: ]5()3016466

\."_

STATE OF DELAWA_RE,

\_/\_/\_/\-_/\_/\-_/‘-_/\-_/’\-_/

Appellee~f’iailltiffBelc)w.

Date Submitted: january ]2, 2016
Date Decided: March 28, 2016

()PINION.
U;)On Appeal_j?”om the Cozzrt Q]”Corrlm.oiz Pleas.
AFFIRM`E]).

john S. Malik, Esquire, Wilmington, Delaware. Attorruey for Appellaxut, Aiicia
Scatasti.

Alnanda ,¥. DiLlberto, Esquire, Wihnington, Delaware. Attorn@y for Appellee, the
State of Delaware.

BU'I`LER, J`.

FACTS

On l\/larch 25, 2015, Alicia Scatasti ("Appellant") collided with the rear end
of a car driven by l\/Is. C0lleen Arnold at the l\/larsh Road entrance rainp to
interstate 95 South. Appellant was subsequently arrested and charged with
I)riving Under the influence of Alcohol ("DUl"), Following Too Closely, and
Driving Without Proof of insurance Appellant entered pleas of not guilty to all
three charges and the case proceeded to a bench trial in the Court of Coinmon
Pleas.] The following facts are gathered from the trial testimony and record.

Aftei' the accident, Ms. Arnold called the police and both drivers pulled their
cars to the side of the road to wait for the police to arrive. l\/ls. Arnold testified that
Appeilant was "really upset, a little bit rainbling" when they spoke on the side of
the road.z

Trooper i\/lcBean of the Delaware State Police arrived on the scene. He
observed a Chevrolet Cruz and a Ford }Escort on the side of the road and noticed
damage to both vehicles. Trooper McBean first made contact with Appellant, the
driver of the I?`ord Escort. When Trooper McBean asked Appellant for her license,
registration, and insurance, Appeliant began to cry because she could not find her

insurance card. Troopei' l\/lcBean advised Appellant to reinain in her car while he

l "l`lie Statc entered a nolle pr'r).s'eqzrz` on the Driving Without Proof of insurance charge prior to
trial.

2 'l`rial Fl`r. at 9.

gathered l\/ls. Arnoid’s information. About a niinute later, Appellant exited her
vehicle notwithstanding Trooper l\/icBean’s instruction, and in doing so, stumbled
around the front of the car. Trooper l\/lcBean testified that she appeared dazed and
he grabbed onto Appellant to prevent her fronn failing

While speaking with Appellant face~to~face, Trooper l\/lcBean_ observed that
Appellant’s eyes were red and glassy and he detected "a strong odor of alcoholic
beverage."$ 'ij`roopei‘ l\/lcBeaa also noticed that Appellant’s speech was siurred. As
a result, Trooper l\/lcBean conducted National l~iigliway Traffic Safety

Adniinistration ("NHTSA") standardized field sobriety tests.

First, Trooper l\/lcBean administered the H_orizontal Gaze Nystagmus
("l~iGN") test to Appellant, during which Appellant exhibited six "clues" of
impairment.“l Trooper l\/lcBean testified that there was a 70% probability that
Appellant’s blood alcohol content ("BAC") was .10% or higher based on her

performance on the HGN test.

Next, ’I"roopei' l\/lcBean administered the Walk~aiid-'i`urn test, during which
Appellant exhibited four out of eight clues of impairirieiit. Specifically, Appellant

raised her arms from her body more than six inches, stepped off the iine, did not

»‘ra.aizi.

4 'l`roopei‘ i\/lcBean testified that police ofiicers look for a total ofsix "clues" of impairment when
atlmiiiisteriiig the l~-IGN test, but only four °‘clues" must be present to indicate a likelihood of
impairment Id. 21126.

2

touch heal-to-toe, and at one point stopped waiking. Trooper l\/lcBean testified that
there was a 68% probability that Appellant’s BAC was .]O% or higher based on

her perl"orniaiice on the Walk-and~Turn test.

l*`iiially, Troopei' l\/lcBean performed the One~Leg Stand test, during which
"l`roopei' i\/IcBeaii looked for four clues: (l_) counting out loud; (2) swaying of the
arrns; (3) putting the foot down; and (4) ceasing to count out ioud. Trooper
l\/IcBean testified that Appellant exhibited all four elues, which correlated to a 68%

probability that her BA_C was .10% or liiglier.

Based on Appellant’s performance on the standardized field sobriety tests
and her admitting to having consumed one drink at dinner, Trooper l\/IcBean took
Appellaiit into custody to administer an lntoxilyzer test. The trial judge ultimately
suppressed the results of the Intoxilyzer test as being unreiiable because Trooper
i\/lcBean did not follow proper procedure in administering the test.

Appellant also testified at trial. She admitted telling Trooper l\/lcBean that
she had a "double shot of tequila, seltzer, three liines, like 1 always order."$
Appeliant further testified that she had one mixed drink after eating dinner and

then waited about 30 ininutes before driving home. She aiso stated that she was

upset and confused as a result of her airbags deploying when the cars collided

5 Id. 21188.

At the conclusion of evidence, the trial judge found Appellant guilty of DUI
and Following Too Closely. After "gathering and considering all that[ was] put
into the record in the case from the initial accident to everything later on and then
the evidence that came as to things that happened before the accident," the trial
judge found that the State carried its burden beyond a reasonable doubt.é

On Appeal_, Appellant argues that the circumstantial evidence produced by
the State was insufficient to prove beyond a reasonable doubt that Appellant was
driving under the influence of alcohol at the time of the accident Appellant does
not challenge her conviction for Following Too Closely and the Court has not
considered it here

STANI)ARD OF REVIEW

"l`ltis Court reviews appeals from the Court of Cominon Pleas in the same
manner as the Supreine Court would consider an appeal.? "I`he Court’s function is
lin'iited to correcting legal error and determining whether the factual findings made
by the trial judge are "sufficiently supported by the record and are the product of

. . . . (
an orderly and logical deductive process."g Errors of law are reviewed de novo.)

" 1a m 141.
? Lcryne v. .S'lc.'fe, 2006 Wl, 3026236, at ""l (Del. Stiper. Sept. 26, 2006).
8 Src:fe v. Airc.)’e:".s'r)ri, 2010 WL 4513029, at *4 (Del. Stiper. Nov. l, 2010).

" israr@ v. oaav.»iii, 2007 \\11_12122142, a r2 (n@i. sup@i-. my 24, 2007).

4

Fiiidings of fact are reviewed only to verify that they are supported by substantial
evidence.m

When the issue on appeal is the sufliciency of evidence to convict, the Court
must discern "whetlier, considering the evidence in the light most favorable to the
State, including all reasonable inferences to be drawn therefrom, any rational trier
of fact could liave found the essential eleinents of the crime beyond a reasonable
doubt."]' The Court does not distinguish between direct and circumstantial

evidence.'z Factual findings will be overturned only where the record below

indicates the trial court’s findings are ‘°clearly wron_g."w

DISCUSSION
In order for a defendant to be found guilty of DUI, the State must prove,

beyond a reasonable doubt, that the defendant was (l) driving a vehicle (2) while

4

impaired by alcohol.l lt is not necessary to prove that the defendant was

"drunl. .S'rrrie, l 10 /-\.Sd 1264_. 127} (Del. Super. 2015).

6

was under the influence of alcohol. Finally, Appellant acknowledged consuming a
double shot of tequila and one mixed drink before driving.

As the Court sees it, the question here is not whether a new fact finder inight
find otherwise or whether the Court believes the defendant was driving under the
influence of alcohol. Rather, we are constrained to consider only whether there
was sufficient evidence from which a rational fact finder 1night draw that
conclusion. The absence of an objective, scientific test certainly gave Appellant
some leeway to argue otherwise in this case, but we cannot conclude the fact finder
was irrational simply because the State did not have its usual objective, and
frequently outcome determinative, evidence in this case. The parties both put on
their evidence, it was a fair case for both sides, the fact finder found Appellant
guilty, and we see nothing in this record to warrant second guessing that
conclusion upon appellate review.zo

Accordingly, Appellant’s [)Ul conviction is affirmed.

IT IS SO ORDERED.

   
 

_,»¢

Jiudge Charles E. Butl

 

20 See, e.g._, Sleven.s‘ v. Sfc.'le, 129 A.3d 2()6, 210-ll (Del. 2015) (holding that odor of alcohol on
defendant’s breath, slurred speech, glassy eyes, and stumbling are "actions and characteristics
[that] have long been associated with someone who is under the influence.").

7